DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/20 has been entered.
Applicant’s amendments to the claims dated 7/1/20 are acknowledged.  Claims 1-4 and 6-28 are pending.  Claim 6 is amended.  Claims 26-28 are new.  Claims 12-17 are withdrawn from prosecution.
Prosecution on the merits continues for claims 1-4, 6-11, 18-28.

RESPONSE TO ARGUMENTS
A response to Applicant’s arguments can be found at the end of this paper.

Priority
The instant Application, filed November 1, 2017 claims priority to EP 17198041.0 filed October 24, 2017; EP 17177289.0, filed June 22, 2017; EP 17169019.1 filed May 02, 2017; EP 17150037.4, filed January 02, 2017; and US Provisional Application No. 62/415,717 filed November 1, 2016.  Certified copies of the EP foreign priority documents have been received in the instant application.  The earliest possible priority for the instant Application is November 1, 2016.

CLAIMS
There are 3 independent claims drawn to compositions comprising a multi-cistronic vector encoding multiple transgenes.  No amendments have been made to the independent claims with the submission of 7/1/20.
Independent claim 1, as amended, is directed to a tolerogeneic DNA immune-therapy vaccine comprising a vector comprising a nucleic acid sequence encoding 1) an insulin antigen; 2) TGF-β; and 3) IL-10, wherein the vector expresses all three genes from a single promoter.
Claim 7 is directed to, “A multi-cistronic plasmid comprising a nucleic acid sequence encoding an insulin antigen, a nucleic acid sequence encoding TGF-β, a nucleic acid sequence encoding IL-10, and a nucleic acid sequence encoding IL-2, wherein said plasmid expresses the insulin antigen, TGF-β, IL-10, and IL-2, wherein said plasmid further comprises: (i) an FMDV 2A (Foot-and-mouth disease virus 2A) element separating the insulin antigen encoding sequence and the TGF-β encoding sequence, (ii) an EMCV (EndoMyocarditis Virus) IRES (Internal Ribosome Entry Site) element separating the TGF-β encoding sequence and the IL-10 encoding sequence, and (iii) a 2A element separating the IL-10 encoding sequence and the IL-2 encoding sequence.
Claim 9 is directed to, “A multi-cistronic plasmid comprising (i) a nucleic acid sequence encoding an insulin antigen pre-pro-insulin, (ii) an FMDV 2A element, (iii) a TGF-β encoding sequence, (iv) an EMCV IRES element, (v) an IL-10 encoding sequence, (vi) a P2A (porcine teschovirus-1 2A) element, (vii) an IL-2 encoding sequence, (viii) a polyadenylation/termination element, (ix) a selection gene, (x) an origin of replication, (xi) a eukaryotic promoter element, (xii) a eukaryotic translational start sequence, (xiii) an endosomal sorting sequence, and (xiv) optionally an intron, wherein the insulin antigen is an endosomally targeting pre-pro-insulin, and wherein the plasmid expressed the insulin antigen, TGF-β, IL-10, and IL-2.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 remain, and new claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/057986 to Creusot, of record, further in view of US Patent Application No. 2002/0193330 to Hone.  The publication date for Creusot is April 14, 2016, which is earlier than the earliest possible priority date of the instant application of November 1, 2016. Claim 1 is directed to “a .
With regard to instant claim 1, Creusot discloses a “tandem epitope vector (TEC)” encoding at least one antigen for use as a DNA vaccine, wherein the antigen is an insulin antigen, proinsulin or pre-proinsulin (Abstract; paragraphs [0010], [0014], [0025], [0047]).  Creusot discloses the TEC is transfected into antigen presenting cells (APCs), such as dendritic cells (paragraph [0054]).  Creusot discloses, “where tolerance rather than active immunity is desired, constructs can be co-expressed to produce inhibitory ligands or cytokines, which can interfere with the ability of the APC to activate T cells” (paragraph [0007]).
Creusot discloses the vaccine further comprises “immune inhibiting compounds” of immunosuppressive agents include “TGF-β, IL-10…and any combination thereof” are transfected and expressed in antigen presenting cells and used to help reprogram autoreactive T cells (paragraph [0024], [0053]).  
In various embodiments the tolerogenic TEC are delivered to tolerogenic APCs (or alternatively immunogenic TEC are delivered to immunogenic APC) ex vivo using viral vectors or mRNA electroporation or other vector, or delivered directed in the form of tolerogenic DNA (or immunogenic) vaccines and the like.  Co-expression or co-administration of agents known to be immunosuppressive, such as TGF-B, IL-10…and any combination thereof can be used to help these APCs to reprogram autoreactive T cells. Paragraph [0053]).

The tolerogenic or immunogenic TEC-transfected APC, such as dendritic cells, mesenchymal cells or other antigen presenting cells, are then inoculated into subjects for therapy of autoimmune or infection diseases, respectively.  The use of mRNA provides the option of co-delivering other mRNAs encoding tolerogenic ligands or immunosuppressive cytokines in the case of tolerogenic cells.” (paragraph [0054]).

At paragraph [0305] Creusot discloses separate vectors, one encoding the antigen and another vector encoding “(TGF-Β +IL-2), IL-10 or PD-L1” are co-administered and expressed in dendritic (APC) cells.
At paragraph [0078] Creusot discloses the invention utilizes an adjuvant and “In the context of a DNA vaccine, there are three types of adjuvants that can be considered for use: (1) the adjuvant properties of the DNA vector itself…(2) genetic adjuvants, which are proteins expressed alongside antigen by the same or another co-administered DNA vector, including inflammatory [cytokines] and immunomodulatory cytokines that support specific subsets of T cells, and (3) conventional adjuvants, which can be co-injected with the DNA vectors” (emphasis added).
At paragraph [0210] Creusot discloses “DNA vaccines can be engineered to contain the antigen(s)/epitope(s), and also can contain additional genes for co-expression with the antigens to act as adjuvants or immunomodulators (multiple promoter vectors).”
However, Creusot does not disclose wherein the tolerogenic DNA vaccine encoding the insulin antigen further encodes the disclosed immunosuppressive cytokines used to aid in a tolerogenic response on the same vector, or that the insulin antigen, TGF-β and IL-10 are driven by the same promoter, as required by instant claim 1.
Hone discloses DNA vaccine vectors that encode antigens and other biologically active components (Abstract).  Hone discloses the DNA vaccine vectors can be used to induce tolerance to an antigen, including self-antigens, including those involved with diabetes (paragraphs [0021], [0062], [0065]) Hone discloses the other biologically active components include immunoregulatory agents including TGF-β and IL-10 (paragraphs [0068]-[0069]).  Hone discloses the multiple genes encoded by the DNA vaccine construct can be driven by the same promoter (promoter [0043]).  Hone discloses the DNA vaccine vectors which co-express the antigen and the immunomodulatory agents are more effective that a mixture of separate DNA vaccines which separately encode the DNA components (paragraph [0018]]-[0019]).
It would have been obvious to combine the disclosure of Creusot on a telerogenic DNA vaccine encoding an insulin antigen and TGF-β and IL-10, on separate vectors, further with the disclosure of 
Regarding claim 2, Creusot discloses the vector is a multicistronic plasmid (FIGs 1A-D; FIG 2).
Regarding claim 3, Creusot discloses wherein the insulin antigen comprises insulin, proinsulin or pre-proinsulin (paragraph [0025]).
Regarding claim 4, Creusot discloses the insulin antigens are endosomally targeted by using appropriate MHC class II targeting sequences (paragraph [0052], [0098]).
Regarding claim 6, Creusot discloses an additional immunomodulatory cytokine that can be co-expressed with TGF-β includes IL-2 (Example 14).  It would have been obvious to include IL-2 on the same vector for the same reasons as stated above for claim 1.
Regarding new claim 26, Creusot discloses the vector is a multicistronic plasmid (FIGs 1A-D; FIG 2).
Regarding new claim 27, Creusot discloses wherein the insulin antigen comprises insulin, proinsulin or pre-proinsulin (paragraph [0025]).
Regarding new claim 28, Creusot discloses the insulin antigens are endosomally targeted by using appropriate MHC class II targeting sequences (paragraph [0052], [0098]).

Claim 24 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot and Hone as applied to claims 1-4 and 6 above, and further in view of and further in view of US Patent Application Publication No. 2006/0234964 to Strober, hereinafter “Strober” of record.  The claim encompasses an embodiment wherein the tolerogenic multi-cistronic vaccine encodes the insulin antigen, TGF-β, IL-10, and IL-2, and wherein the TGF-β encoding sequence encodes a constitutively active TGF-β (claim 24).
 The disclosures of Creusot and Hold are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claim 1, Creusot in view of Hone render obvious a tolerogenic multi-cistronic vaccine encoding an insulin antigen and one or more cytokines, including TGF- β, IL-10 and IL-2 (as indicated above).
With regard to claim 24, Creusot nor Hone disclose wherein the TGF-β cytokine transgene therein is a “constitutively active” form.  The instant specification discloses the constitutively active form of TGF-β contains mutations at positions 223 and 225, wherein cysteines have been substituted with serines (paragraph [123] of the published specification).
Strober discloses constitutively active TGF-β can be used to treat diabetes (paragraphs [0062] and [0115]).  Strober discloses the constitutively active TGF-β comprises mutations at positions 223 and 225 wherein cysteines have been replaced by serines (paragraph [0062]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting constitutively active TGF-β for TGF-β because both are explicitly taught as being useful for treating diabetes. Therefore, these compositions are functional equivalents in the art, and substituting .

Claims 7, 10 and 18-19 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/057986 to Creusot of record, in view of US Patent Application Publication No. 2004/0110295 to Punnonen, hereinafter “Punnonen,” of record, and Chinnasamy et al.  Multicistronic Lentiviral Vectors Containing the FMDV 2A Cleavage Factor Demonstrate Robust Expression of Encoded Genes at Limiting MOI.  Virology Journal, 2006. 3:14, 6 pages, hereinafter “Chinnasamy” of record.  Independent claim 7 encompasses an embodiment wherein the plasmid is multi-cistronic and encodes the insulin antigen, TGF-β, IL-10, and IL-2, and wherein i) the insulin antigen gene is separated from the TGF-β gene by a FMDV 2A element, (ii) the TGF-β gene is separated from the IL-10 sequence by an IRES, and (iii) wherein the IL-10 sequence is separated from the IL-2 sequence using a 2A element.  
Creusot discloses a “tandem epitope vector (TEC)” encoding at least one antigen for use as a DNA vaccine, wherein the antigen is an insulin antigen, proinsulin or pre-proinsulin (Abstract; paragraphs [0010], [0014], [0025], [0047]).  Creusot discloses the TEC is transfected into antigen presenting cells (APCs), such as dendritic cells (paragraph [0054]).  Creusot discloses, “where tolerance rather than active immunity is desired, constructs can be co-expressed to produce inhibitory ligands or cytokines, which can interfere with the ability of the APC to activate T cells” (paragraph [0007]).
Creusot discloses the vaccine further comprises “immune inhibiting compounds” of immunosuppressive agents include “TGF-β, IL-10…and any combination thereof” are transfected and expressed in antigen presenting cells and used to help reprogram autoreactive T cells (paragraph [0024], [0053]).  
At paragraph [0305] Creusot discloses separate vectors, one encoding the antigen and another vector encoding “(TGF-Β +IL-2), IL-10 or PD-L1” are co-administered and expressed in dendritic (APC) cells.
At paragraph [0078] Creusot discloses the invention utilizes an adjuvant and “In the context of a DNA vaccine, there are three types of adjuvants that can be considered for use: (1) the adjuvant properties of the DNA vector itself…(2) genetic adjuvants, which are proteins expressed alongside antigen by the same or another co-administered DNA vector, including inflammatory [cytokines] and immunomodulatory cytokines that support specific subsets of T cells, and (3) conventional adjuvants, which can be co-injected with the DNA vectors” (emphasis added).
At paragraph [0210] Creusot discloses “DNA vaccines can be engineered to contain the antigen(s)/epitope(s), and also can contain additional genes for co-expression with the antigens to act as adjuvants or immunomodulators (multiple promoter vectors).”  Thus, Creusot suggests combining the genetic adjuvants comprising immunomodulatory cytokines onto the same DNA vaccine vector, as suggested by Creusot.
Creusot discloses 2A sites between multiple encoded antigens transgenes (FIG 1 (circles), FIG 4A; paragraph [0012], [0030]).
With regard to claim 7, wherein i) the insulin antigen gene is separated from the TGF-β gene by a FMDV 2A element, (ii) the TGF-β gene is separated from the IL-10 sequence by an IRES, and (iii) wherein the IL-10 sequence is separated from the IL-2 sequence using a 2A element, Creusot does not disclose the presence of the 2A cleavage sites or an IRES site as claimed.  
Punnonen discloses multi-cistronic vaccine vectors comprising multiple encoded and expressed heterologous genes on a single vector (paragraphs [0122], [0125], [0132], [0369]).  Punnonen discloses the vectors encode at least one antigen, and wherein the vectors further comprise at least one additional gene, including co-stimulatory molecules, cytokines or adjuvants (paragraph [0328]). Punnonen disclose the antigens encoded include insulin and pro-insulin (paragraph [0361]).  Punnonen discloses the cytokines include IL-2, and transforming growth factors (paragraphs [0085], [0132]).
Punnonen discloses the heterologous genes are separated by IRES sites (paragraph [0407]).  Punnonen discloses the multi-cistronic vectors encode a polyA site (FIGs 2-5); a selection gene (FIGs 2-5); an origin of replication (FIGs 2-5) a eukaryotic promoter (FIGs 2-5); a eukaryotic translational start sequence (FIGs 2-5).
Chinnasamy discloses multi-cistronic vectors encoding 3 transgenes, wherein the multi-cistronic vector encodes a 2A site and an IRES site between transgenes (FIG 1, “Tricistronic”).  Chinnasamy discloses the 2A sites can be derived from FMDV, and IRES sites can be derived from EMCV (abstract). Chinnasamy discloses transgene expression efficiency from tricistronic vectors comprising 2A and IRES sites is influenced by transgene size, placement and copy number (page 7 and 8; Table 2).  Chinnasamy discloses placement of transgene 5’ or 3’ to the 2A site can affect transgene expression on a tricistonic vector HOXB4-2A-MGMT-IRES-eGFP, and MGMT-2A-HOXB4-IRES-eGFP (See Table 2 MGMT expression when MGMT is 3’ to the 2A site (0.45 +/- 0.13) vs when MGMT is 5’ to the 2A site (0.16+/- 0.04).   Chinnasamy discloses expression of transgenes from 2A is generally higher than expression from IRES sites in tricistronic vectors (page 8; page 13, first column; FIG 7).  
Chinnasamy discloses use of 2A and IRES sequences in multi-cistronic vectors efficiently mediate co-expression of three transgenes, and vectors comprising such sequences can be used in immunotherapy strategies, where more than one gene products are necessary to mount an effective immune response (page 13, second column).  Chinnasamy discloses it is understood in the art that 
It would have been obvious to combine Creusot’s multi-cistronic plasmid comprising 2A cleavage sites, and encoding an insulin antigen and one or more cytokines, including TGF-β, IL-10 and IL-2, with the disclosure of Punnonen’s multi-cistronic vectors encoding an insulin antigen and one or more cytokines, wherein the genes encoding the transgenes are separated by IRES sites, further with the disclosure of Chinnasamy on multi-cistronic vectors encoding at least three transgenes and utilization of both 2A sites and IRES sites.  Encoding the 4 transgenes on a single DNA vector would have been obvious from Creusot, which suggests encoding the various transgenes on the same vector (paragraph [0210]).  Further, it would have been obvious to try encoding TGF-β and IL-10 on the vector, as Creusot discloses any combination of immunomodulatory cytokines can be included on the vector, and provides a limited number of finite options for such immunomodulatory cytokines (paragraphs [0024] and [0053] of Creusot]).  MPEP 2143(I)(E).  
It would have been further obvious to use IRES and 2A cleavage sites on the poly-cistronic vectors of Creusot, as Creusot utilizes 2A sites between antigen transgenes therein, and use of IRES sites between transgenes on DNA viral vectors  encoding antigen and cytokines was known (Punnonen) and use of both IRES and 2A cites on multi-cistronic vectors was known (Chinnasamy).  See MPEP 2143 (I)(A) Combining Prior Art Elements According to Known Methods to Yield Predictable Results.  Further a skilled artisan would have been motivated to use both IRES and 2 A sites on the DVA vaccine of Creusot, because Chinnasamy suggests use of both IRES and 2A sequences on multi-cistronic vectors utilized for immunomodulatory purposes.  
The selection of an FMDV 2A site between the insulin antigen and the TGF-β, and/or the selection of an EMCV IRES between the TGF- β and the IL-10; and/or the selection of a 2A between the IL-10 gene and the IL-2 gene would have been a matter of routine optimization on the part of the skilled artisan, the artisan recognizing that transgene placement relative to a 2A and/or IRES site influences transgene expression, as evidenced and disclosed by Chinnasamy.  See MPEP 2144.05(II)(B).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of IRES and 2A sites on multi-cistronic vectors and their ability to influence transgene expression was known in the art at the time of the invention.
Regarding claim 10, Creusot discloses a DNA immunotherapy vaccine comprising the vectors therein (paragraph [0089], [0095], [0107]).
Regarding claim 18, Creusot discloses the plasmids are formulated as pharmaceutical compositions comprising saline, buffers and/or chelating agents (paragraphs [0230]-[0231]).
Regarding claim 19, wherein the buffer does not comprises any virus, lipid-copacking agent, or condensation agent, Creusot discloses the vaccine, in some embodiments may comprise viral carriers, lipid agents, or condensation agents (paragraphs [0186], [0228]-[0239]), thus, Creusot discloses some embodiments wherein they are not present.

Claim 8 remainsCreusot, Punnonen and Chinnasamy as applied to claims 7, 10 and 18-19 above, and further in view of and further in view of US Patent Application Publication No. 2006/0234964 to Strober, hereinafter “Strober” of record.  The claim encompasses an embodiment wherein the multi-cistronic plasmid encodes the insulin antigen, TGF-β, IL-10, and IL-2, and wherein the TGF-β encoding sequence encodes a constitutively active TGF-β (claim 8). 
The disclosures of Creusot, Punnonen and Chinnasamy are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claim 7, Creusot in view of Punnonen and Chinnasamy render obvious a multi-cistronic plasmid encoding an insulin antigen and one or more cytokines, including TGF- β, IL-10 and IL-2 (as indicated above).
With regard to claim 8, Creusot, Punnonen nor Chinnasamy disclose wherein the TGF-β cytokine transgene therein is a “constitutively active” form.  The instant specification discloses the constitutively active form of TGF-β contains mutations at positions 223 and 225, wherein cysteines have been substituted with serines (paragraph [123] of the published specification).
Strober discloses constitutively active TGF-β can be used to treat diabetes (paragraphs [0062] and [0115]).  Strober discloses the constitutively active TGF-β comprises mutations at positions 223 and 225 wherein cysteines have been replaced by serines (paragraph [0062]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting constitutively active TGF-β for TGF-β because both are explicitly taught as being useful for treating diabetes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of TGF-β to treat diabetes was known in the art at the time of the invention.

Claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot in view of Punnonen and Chinnasamy as applied to claims 7, 10 and 18-19  above, and further in view of US Patent Application Publication No. 2009/0016968 to Wang, hereinafter “Wang” of record.  The claim encompasses an embodiment wherein the multi-cistronic plasmid encodes the insulin antigen, TGF-β, IL-10, and is formulated as a pharmaceutical composition (claim 18) and wherein the pharmaceutical composition further comprises a glucagon-like-protein 1 receptor (GLP-1R) agonist (claim 20).
The disclosures of Creusot Punnonen and Chinnasamy are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claims 7and 18, Creusot in view of Punnonen and Chinnasamy render obvious a multi-cistronic plasmid encoding an insulin antigen and one or more cytokines, including TGF-β and IL-10 and is formulated as a pharmaceutical composition (as indicated above).  
However, none or Creusot, Punnonen nor Chinnasamy disclose wherein the pharmaceutical composition further comprises a GLP-1R agonist as required by instant claim 20.
Wang discloses pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines for treating diabetes (abstract; paragraphs [0001], [0011]-[0012], [0046]-[0048], [0075], [0088]).  Wang discloses the DNA vaccines are plasmid vectors encoding antigens, including pre-proinsulin or insulin (paragraphs [0048], [0075], [0083]).  Wang disclose the GLP-1R agonist acts to increase β-cell production to treat diabetes (paragraph [0046], [0058]). Wang discloses the antigenic DNA vaccine acts to decrease autoimmunity, such that pancreatic islet cells are not destroyed as a result of autoimmune responses in diabetic patients (paragraphs [0003], [0012]). 
It would have been obvious to combine the pharmaceutical composition comprising the multi-cistronic DNA vaccine encoding an insulin antigen further with the disclosure of Wang on pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines encoding insulin antigens.  A skilled artisan would have been motivated to include the GLP-1R agonist because Wang discloses that .

Claims 9, 11 and 21-22 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/057986 to Creusot, of record, and further in view of US Patent Application Publication No. 2003/0148983 to Fontoura, hereinafter “Fontoura,” and Chinnasamy et al.  Multicistronic Lentiviral Vectors Containing the FMDV 2A Cleavage Factor Demonstrate Robust Expression of Encoded Genes at Limiting MOI.  Virology Journal, 2006. 3:14, 6 pages, hereinafter “Chinnasamy” of record.   Independent claim 9 encompasses multiple structures within a multi-cistronic plasmid: (i) a nucleic acid encoding an insulin antigen pre-proinsulin, (ii) an FMDV 2A element, (iii) a TGF-β encoding sequence, (iv) an EMCV IRES element, (v) an IL-10 encoding sequence, (vi) a P2A element, (vii) an IL-2 encoding sequence, (viii) a polyadenylation sequence, (ix) a selection gene, (x) and origin or replication, (xi) a eukaryotic promoter element, (xii) a eukaryotic translational start sequence, and (xiii) an endosomal sorting sequence, wherein the insulin antigen is an endosomally targeted pre-pro-insulin, and wherein the plasmid expresses the insulin antigen, TGF-β, IL-10 and IL-2 (claim 9).  The claim does not require any structural relationship between the different claimed elements, only their presence on the multicistronic plasmid. 
Creusot discloses a “tandem epitope vector (TEC)” encoding at least one antigen for use as a DNA vaccine, wherein the antigen is an insulin antigen, proinsulin or pre-proinsulin (Abstract; paragraphs [0010], [0014], [0025], [0047]).  Creusot discloses the TEC is transfected into antigen presenting cells (APCs), such as dendritic cells (paragraph [0054]).  Creusot discloses, “where tolerance 
Creusot discloses the vaccine further comprises “immune inhibiting compounds” of immunosuppressive agents include “TGF-β, IL-10…and any combination thereof” are transfected and expressed in antigen presenting cells and used to help reprogram autoreactive T cells (paragraph [0024], [0053]).  
At paragraph [0305] Creusot discloses separate vectors, one encoding the antigen and another vector encoding “(TGF-Β +IL-2), IL-10 or PD-L1” are co-administered and expressed in dendritic (APC) cells.
At paragraph [0078] Creusot discloses the invention utilizes an adjuvant and “In the context of a DNA vaccine, there are three types of adjuvants that can be considered for use: (1) the adjuvant properties of the DNA vector itself…(2) genetic adjuvants, which are proteins expressed alongside antigen by the same or another co-administered DNA vector, including inflammatory [cytokines] and immunomodulatory cytokines that support specific subsets of T cells, and (3) conventional adjuvants, which can be co-injected with the DNA vectors” (emphasis added).
At paragraph [0210] Creusot discloses “DNA vaccines can be engineered to contain the antigen(s)/epitope(s), and also can contain additional genes for co-expression with the antigens to act as adjuvants or immunomodulators (multiple promoter vectors).”  Thus, Creusot suggests combining the genetic adjuvants comprising immunomodulatory cytokines onto the same DNA vaccine vector, as suggested by Creusot.
When discussing the plasmids therein, Creusot discloses the transgenes can be cloned into “an expression plasmid which contains the regulatory elements for transcription, translation, RNA stability and replication (i.e., including a transcriptional control sequence).  Such expression plasmids are well known in the art and one of ordinary skill would be capable of designing an appropriate expression 
Creusot also discloses, “The purpose of the plasmid is the efficient delivery of nucleic acid sequences to and expression of therapeutic epitopes in a cell or tissue.  In particular, the purpose of the plasmid may be to achieve high copy number, avoid potential causes of plasmid instability and provide a means for plasmid selection” (paragraph [0207]).  Creusot discloses the vectors comprise a polyadenylation sequence (paragraph [0193]).  Creusot discloses the vectors comprise eukaryotic promoters (paragraph [0204]).
Creusot discloses 2A sites between multiple encoded antigens transgenes (FIG 1 (circles); FIG 4A; paragraphs [0012], [0030]).  Creusot discloses the 2A cites can be FMDV 2A (F2A) elements or P2A (paragraphs [0012], [0283], [0286]).  Creusot discloses the plasmids comprise an endosomal sorting sequence (paragraph [0052], [0098]). Creusot discloses the plasmids contain start codons (translation start sequence) (page 72, Table).
Thus, Creusot discloses a multi-cistronic plasmid: (i) an endosomally targeted proinsulin/insulin, (ii) an FMDV 2A element, (iii) a TGF-β encoding sequence, (v) an IL-10 encoding sequence, (vi) a P2A element, (vii) an IL-2 encoding sequence, (viii) a polyadenylation sequence, (ix) a selection gene, (x) an origin or replication, (xi) a eukaryotic promoter element, (xii) a eukaryotic translational start sequence, and (xiii) an endosomal sorting sequence.  
However, Creusot disclose not disclose wherein the multi-cistronic plasmid encodes an endosomally-targeted pre-proinsulin or an EMCV IRES sequence as required by instant claim 9.
Fontoura discloses DNA vaccines for treating diabetes comprising self-antigens encoded on vectors (Abstract).  Fontoura discloses the self-antigens include insulin, proinsulin, and pre-proinsulin.  
Chinnasamy discloses multi-cistronic vectors encoding 3 transgenes, wherein the multi-cistronic vector encodes a 2A site and an IRES site between transgenes (FIG 1, “Tricistronic”).  Chinnasamy discloses the 2A sites can be derived from FMDV, and IRES sites can be derived from EMCV (abstract). Chinnasamy discloses transgene expression efficiency from tricistronic vectors comprising 2A and IRES sites is influenced by transgene size, placement and copy number (page 7 and 8; Table 2).  Chinnasamy discloses placement of transgene 5’ or 3’ to the 2A site can affect transgene expression on a tricistonic vector HOXB4-2A-MGMT-IRES-eGFP, and MGMT-2A-HOXB4-IRES-eGFP (See Table 2 MGMT expression when MGMT is 3’ to the 2A site (0.45 +/- 0.13) vs when MGMT is 5’ to the 2A site (0.16+/- 0.04).   Chinnasamy discloses expression of transgenes from 2A is generally higher than expression from IRES sites in tricistronic vectors (page 8; page 13, first column; FIG 7).  
Chinnasamy discloses use of 2A and IRES sequences in multi-cistronic vectors efficiently mediate co-expression of three transgenes, and vectors comprising such sequences can be used in immunotherapy strategies, where more than one gene products are necessary to mount an effective immune response (page 13, second column).  Chinnasamy discloses it is understood in the art that generally transgenes 3’ to an IRES site have lower expression levels than those upstream of the IRES sites (page 2, first column).  Thus Chinnasamy discloses use of IRES sites and 2A sequences within a multi-cistronic vector are known, and further, that transgene expression is affected by the IRES and/or 2A sequences, and or transgene placement relative to the respective 2A or IRES sites (i.e. transgene placement relative to an IRES and/or 2A site is a Result-Effective Variable, MPEP 2144.05(II)(B)).  
It would have been obvious to combine the disclosures of Fontoura and Chinnasamy with Creusot’s DNA vaccines encoding insulin antigens and cytokines.  Encoding the 4 transgenes on a single 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting pre-proinsulin for insulin/pro-insulin because all are explicitly taught as being useful for being encoded on vectors used for DNA vaccination of diabetes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  Further, it would have been obvious to target the pre-pro-insulin to the endosome, as Creusot discloses endosomal targeting of the antigens allows presentation from the APCs to CD4+ T cells (paragraph [0008]) which is important in generating regulatory T cells for generating tolerance to the antigen (paragraph [0048]).
With regard to the inclusion of an IRES site on the vectors of Creusot, it would have been obvious to use IRES and 2A cleavage sites on the poly-cistronic vectors of Creusot, as Creusot utilizes 2A sites between antigen transgenes therein, use of IRES sites between transgenes on DNA viral vectors encoding antigen was known (Fontoura) and use of both IRES and 2A cites on multi-cistronic vectors was known (Chinnasamy).  See MPEP 2143 (I)(A) Combining Prior Art Elements According to Known Methods to Yield Predictable Results.  Further a skilled artisan would have been motivated to use both IRES and 
Regarding claim 11, Creusot discloses a DNA immunotherapy vaccine comprising the vectors therein (paragraph [0089], [0095], [0107]).
Regarding claim 21, Creusot discloses the plasmids are formulated as pharmaceutical compositions comprising saline, buffers and/or chelating agents (paragraphs [0230]-[0231]).
Regarding claim 22, wherein the buffer does not comprises any virus, lipid-copacking agent, or condensation agent, Creusot discloses the vaccine, in some embodiments may comprise viral carriers, lipid agents, or condensation agents (paragraphs [0186], [0228]-[0239]), thus, Creusot discloses some embodiments wherein they are not present.

Claim 25 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot, Fontoura and Chinnasamy as applied to claims 9, 11, and 21-22 above, and further in view of and further in view of US Patent Application Publication No. 2006/0234964 to Strober, hereinafter “Strober” of record.  The claim encompasses an embodiment wherein the multi-cistronic plasmid encodes the insulin antigen, TGF-β, IL-10, and IL-2, and wherein the TGF-β encoding sequence encodes a constitutively active TGF-β (claim 25).
The disclosures of Creusot, Fontoura and Chinnasamy are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claim 9, Creusot in view of Fontoura and Chinnasamy render obvious a multi-cistronic plasmid encoding an insulin antigen and one or more cytokines, including TGF-β, IL-10 and IL-2 (as indicated above).
With regard to claim 25, Creusot, Fontoura nor Chinnasamy disclose wherein the TGF-β cytokine transgene therein is a “constitutively active” form.  The instant specification discloses the constitutively active form of TGF-β contains mutations at positions 223 and 225, wherein cysteines have been substituted with serines (paragraph [123] of the published specification).
Strober discloses constitutively active TGF-β can be used to treat diabetes (paragraphs [0062] and [0115]).  Strober discloses the constitutively active TGF-β comprises mutations at positions 223 and 225 wherein cysteines have been replaced by serines (paragraph [0062]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting constitutively active TGF-β for TGF-β because both are explicitly taught as being useful for treating diabetes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of TGF-β to treat diabetes was known in the art at the time of the invention.

Claim 23 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot in view of Fontoura and Chinnasamy as applied to claims 9, 11, 21-22  above, and further in view of US Patent Application Publication No. 2009/0016968 to Wang, hereinafter “Wang” of record.  The claim encompasses an embodiment wherein the multi-cistronic plasmid encodes the insulin antigen, TGF-β, IL-.
The disclosures of Creusot, Fontoura and Chinnasamy are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claims 9 and 21, Creusot in view of Fontoura and Chinnasamy renders obvious a multi-cistronic plasmid encoding an insulin antigen and one or more cytokines, including TGF-β and IL-10 and is formulated as a pharmaceutical composition (as indicated above).  
However, none or Creusot, Fontoura nor Chinnasamy disclose wherein the pharmaceutical composition further comprises a GLP-1R agonist as required by instant claim 23.
Wang discloses pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines for treating diabetes (abstract; paragraphs [0001], [0011]-[0012], [0046]-[0048], [0075], [0088]).  Wang discloses the DNA vaccines are plasmid vectors encoding antigens, including pre-proinsulin or insulin (paragraphs [0048], [0075], [0083]).  Wang disclose the GLP-1R agonist acts to increase β-cell production to treat diabetes (paragraph [0046], [0058]). Wang discloses the antigenic DNA vaccine acts to decrease autoimmunity, such that pancreatic islet cells are not destroyed as a result of autoimmune responses in diabetic patients (paragraphs [0003], [0012]). 
It would have been obvious to combine the pharmaceutical composition comprising the multi-cistronic DNA vaccine encoding an insulin antigen further with the disclosure of Wang on pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines encoding insulin antigens.  A skilled artisan would have been motivated to include the GLP-1R agonist because Wang discloses that including the composition increases β-cell production when treating diabetes, and that such agonists can be included in a single pharmaceutical composition with DNA vaccines for treating diabetes.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as 

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 7/01/20 have been fully considered but are not persuasive.
With regard to the 103 rejection of the claims as obvious over Creusot in view of Hone, Applicant argues that the current claimed invention employs a novel mechanism, by co-expressing cytokines with the antigen, from the same vector by a single promoter, and therefore by the same cell presenting the antigen to the immune system, the vector achieves the desired local environment for tolerance induction without systemic action and corresponding side-effects that would otherwise result from a high-dose purified cytokine administration.
The Examiner is not persuaded.  Initially, it is noted that the majority of Applicant’s arguments are based on the intended use of the claimed composition.  In response to Applicant's argument that neither Creusot nor Hone recite achieving local tolerance without inducing systemic action and corresponding side-effects, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regardless, Creusot specifically discloses co-electroporation of an antigen and tolerogenic mRNA of TGF-beta + IL-2, IL-10 or PD-L1 into dendritic cells, and then the modified dendritic cells are infused back into the patient.  Thus, the mechanism Applicant argues is the intended use and result of the invention would necessarily result by Creusot.  Applicant’s arguments are based on a single cell expressing both the antigen and the tolerogenic cytokine.  This is exactly what Creusot discloses, simply 
Applicant argues that Hone discloses that combining the antigen with the adjuvant augments the immune response, which is the opposite direction of the present invention.  Applicant argues that Hone discloses the combination of the antigen with the adjuvant enhances immune response, and not used for inducing tolerance.  Thus, Applicant asserts the Office’s interpretation that Hone disclosed combining an antigen and an adjuvant on the same vector is an improvement over separate vectors is misplaced.  Applicant argues that the improvement is with respect to Hone’s invention, which is to strengthen the immune response, which is not the intended purposes of the present invention.

    PNG
    media_image1.png
    277
    371
    media_image1.png
    Greyscale
The Examiner is not persuaded.  Again, Applicant is arguing the intended use of the instant invention, broadly referring to inducing tolerance by use of the claimed plasmid.  These arguments are not persuasive for the same reasons as stated above.  Regardless, Hone discloses its vectors of combining an antigen with and antigen or an cytokine is an improvement over the prior art – regardless of an intended result, paragraphs [0017]-[0018]:








Applicant argues that Hone’s limited disclosure relating to using the vectors to induce tolerance (referenced in the rejection at paragraphs [0021], [0062] and [0065]) is not sufficient to support the 
The arguments regarding the intended use are not persuasive for the same reasons as stated above.  Further, Applicant’s assertion that an allegedly limited disclosure of inducing tolerance by Hone renders Hone unable to support a 103 rejection for the presently claimed invention is not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  There is nothing in Hone which teaches away from using its vectors from producing an tolerogenic response, and indeed, it is specifically suggested for such use.
With regard to Creusot, Applicant reiterates that Creusot relates to tandem epitope constructs encoding one epitope targeting MHC class II process and another epitope targeting from MHC claims I processing and the two epitopes are separated by a cleavage site.  Applicant argues that Creusot is completely silent on the mechanism underlying the currently claimed invention.  Instead, Applicant argues Creusot relates to a different invention by utilizing a totally different principle.
This is not persuasive.  Initially, the argument is again based on an intended use, and these arguments are not persuasive for the same reasons as stated above.  Regardless, Creusot specifically discloses co-electroporation of nucleic acids encoding an antigen and tolerogenic mRNA of TGF-beta + IL-2, IL-10 or PD-L1 into dendritic cells, and then the modified dendritic cells are infused back into the patient.  Thus, the mechanism Applicant argues is the intended use and result of the invention would 
Applicant also reiterates the arguments that the disclosure of Creusot at paragraphs [0024] and [0053] and Hone at paragraphs [0068]-[0069] represent an unlimited number of finite options which would not lead a skilled artisan to select the claimed cytokines.  Applicant also argues that there is no suggestion in Creusot to select the claimed cytokines, out of a possible combination of 4194304 number of options.  Applicant argues that 4194304 is not a limited numbers of options.  Applicant also argues that there is no suggestion in Hone to select the claimed cytokines.
The Examiner is not convinced of error.  With regard to Creusot specifically, the Examiner maintains that 4194304 is a finite number, and Applicant has provided no evidence to show that this is not a finite number.  Regardless, paragraphs [0024] and [0053] are not the only disclosures of groups of immune inhibiting peptides in Creusot.  Specifically, at example 14, Creusot tests both TGF-b as tolerogenic with an antigen, and IL-10 as tolerogenic with an antigen.  Thus clearly Creusot contemplates specifically using these specific immune inhibiting peptides as tolerogenic.  Creusot specifically lists these two immune inhibiting peptides in paragraphs [0024] and [0053], and the selection of these is nothing more than the skilled artisan following the instructions of Creusot. The fact that Creusot identifies numerous tolerogenic peptides as operative reflects the advanced state of this field and the skilled artisan’s corresponding understanding of many agents that can fulfill the required function—each of which would have been as obvious as any other.
With regard to Applicant’s arguments that there would be no motivation to select the claimed cytokines from Hone because Hone discloses the listed cytokines amount other immunomodulatory 
Thus, Applicant argues that the “obvious to try” argument is untenable because the number of options is unlimited, and neither reference provides instructions to achieve the intended purposes of the presently claimed invention.  Taken together, Applicant argues that there is no motivation to arrive at the claimed invention from the cited art. 
The Examiner is not convinced of error.  Applicant’s arguments regarding the intended use of the claimed vaccine is not persuasive for the reasons stated above.  Further, Applicant’s argument that the disclosures of Creusot and Hone, with regard to immune inhibiting peptides is unlimited such that the skilled artisan would not be motivated to select the claimed peptides is not persuasive.  As iterated above, Creusot explicitly lists both TGF-beta and IL-10 as immune inhibitory peptides that can be used in combination with the invention therein.  The fact that Creusot identifies numerous tolerogenic peptides as operative reflects the advanced state of this field and the skilled artisan’s corresponding understanding of many agents that can fulfill the required function—each of which would have been as obvious as any other.  There is no evidence to suggest that the size of the genus undermines the “obvious to try” rationale, when those species are selected for the exact purpose disclosed in the prior art.
Further Applicant argues that there would be no expectation of success that such a vector could successfully function as a tolerogenic DAN vaccine.  Applicant argues that even though “it was known that additional genes could be included on DNA vaccine vectors and could be co-expressed by a single promoters, neither Creusot nor Hone an invention with an intended purpose of the instant invention, achieving the desired local environment for tolerance induction without systemic action and corresponding side-effects that would otherwise result from high-dose purified cytokine administration.  Applicant argues that neither reference teaches or suggests on which genes could be co-expressed on a 
The Examiner is not convinced of error.  Again, Applicant is arguing the intended use of the claimed vaccine.  These arguments are not persuasive for the same reasons as stated above.  Regardless, Creusot specifically discloses co-electroporation of an antigen and tolerogenic mRNA of TGF-beta + IL-2, IL-10 or PD-L1 into dendritic cells, and then the modified dendritic cells are infused back into the patient.  Thus, the mechanism Applicant argues is the intended use and result of the invention would necessarily result by Creusot.  Applicant’s arguments are based on a single cell expressing both the antigen and the tolerogenic cytokine (see above).  This is exactly what Creusot discloses, simply on different nucleic acids when reduced to practice in Example 14.  However, Creusot expressly suggests the DNA vaccine can encode additional genes at paragraph [0210]. 
Applicant further argues that the success of the present invention was unexpected and surprising.  It was surprising that co-expressing an insulin antigen, TGF-beta and IL-10 by a single promoter could successfully generate a tolerogenic DNA vaccine for reducing antigen-specific T cell reactivity by achieving the desired local environment for tolerance induction without systemic action and corresponding side-effects that would otherwise result from high-dose purified cytokine administration.
With regard to unexpected results, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). MPEP 716.02.
While the presence of an unexpected proper can be evidence of nonobviousness (MPEP 716.02(a)III, in the instant case, no such evidence has been provided.  Applicants statement that the 
When arguing unexpected results, the unexpected results “should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.’” MPEP 716.02(b), part I. Applicant has not met these four requirements. For example, applicant has provided no evidence of statistical significance for any of the embodiment within the claims. Applicant has also not explained by evidence why the person of ordinary skill in the art would not have expected the Creusot in view of Hone that a multi-cistronic vector encoding an antigen and multiple immune inhibiting peptides would not be capable of producing the same unexpected result.

With regard to the rejection of claim 24 as obvious over Creusot in view of Hone, and further in view of Strober, Applicant argues that the disclosure of Strober does not cure the deficiencies of Creusot and Honer at iterated over claim 1, and therefore, the rejection should be withdrawn.
The Examiner disagrees, for the reasons stated above.

With regard to the rejection of claims 7, 10, and 18-19 as obvious over Creusot, in view of Punnonen and Chinnasamy, Applicant argues that Punonnen teaches vectors comprising IRES sequences in general, and does not teach or suggest the claimed invention, by reciting independent claim 7.  
It is noted that the rejection is made under USC 103, and is not cited as an anticipatory reference.  Thus, Applicant’s arguments which broadly state that the cited reference does not disclose the whole claim is not persuasive.  Punonnen was cited as a secondary reference disclosing multi-cistronic vaccine vectors comprising multiple encoded and expressed heterologous genes on a single vector, including cytokines of IL-10 and TGF-beta, and antigens, including insulin antigens (paragraphs 
Applicant further argues that Chinnasamy likewise fails to teach or suggest the claimed invention, referencing the entirety of the independent claim.  Applicant further points to Chinnasamy as focusing on viral vectors, which Applicant argues is a different nature and a different purpose as the vectors of those presently claimed.
It is noted that the rejection is made under USC 103, and is not cited as an anticipatory reference.  Thus, Applicant’s arguments which broadly state that the cited reference does not disclose the whole claim is not persuasive.  Applicant’s argument which allege the vectors of Chinnasamy are focused on lentiviral vectors and therefore are different in nature and for a different purpose from those claimed is not persuasive.  
Chinnasamy was cited to show multi-cistronic vectors encoding 3 transgenes, wherein the multi-cistronic vector encodes a 2A site and an IRES site between transgenes, wherein expression of transgenes from 2A is generally higher than expression from IRES sites in tricistronic vectors (page 8; page 13, first column; FIG 7).  Chinnasamy discloses use of 2A and IRES sequences in multi-cistronic vectors efficiently mediate co-expression of three transgenes, and vectors comprising such sequences can be used in immunotherapy strategies, where more than one gene products are necessary to mount an effective immune response (page 13, second column).  Chinnasamy discloses it is understood in the art that generally transgenes 3’ to an IRES site have lower expression levels than those upstream of the IRES sites (page 2, first column).  Thus Chinnasamy discloses use of IRES sites and 2A sequences within a multi-cistronic vector are known, and further, that transgene expression is affected by the IRES and/or 
Applicant does not address the rejection for the reasons Chinnasamy was cited. 
With regard to Creusot, Applicant points to the arguments made in response to claim 1, and argues that the cytokines listed in Creusot are not limited, and cannot support an obvious rejection.
The Examiner is not convinced of error, for the same reasons as stated above.

With regard to the rejection of claim 8, as obvious over Creusot, Punnonen, Chinnasamy, and further in view of Strober, Applicant argues that Strobe does not cure the deficiencies of Creusot, Punnonen, Chinnasamy. The Examiner does not agree, for the reasons stated above.

With regard to the 103 rejection of claims 9, 11, and 21-22 as obvious over Creusot, Fontoura, and Chinnasamy, Applicant broadly points to the arguments presented in Applicant’s response of record dated March 10, 2020, and incorporates them to the response of 4/02/2020. The Examiner has reevaluated the arguments of March 10, 2020 with regard to the 103 rejection of Creusot, Fontoura and Chinnasamy, and note the arguments are essentially repetitive over the arguments made in the response herein directed to Creusot and Chinnasamy, and that Fortuna does not cure these deficiencies:

    PNG
    media_image2.png
    329
    662
    media_image2.png
    Greyscale








The Examiner notes these arguments were addressed, and found not persuasive, as articulated in the Office Action of 4/2/2020, and remain unpersuasive for the same reasons.  Further, to the extent that any new argument is made in the response dated 7/01/20 over Creusot and Chinnasamy, these arguments have been addressed herein above, and remain unpersuasive for the same reasons as stated above.
With regard to the 103 rejection of claim 23 as being obvious over Creusot, in view of Fontoura and Chinnasamy and further in view of Wang, Applicant argues that Wang does not cure the deficiencies of Creusot, Fontoura and Chinnasamy, for the reasons stated over Creusot, Fontoura and Chinnasamy.  The Examiner disagrees, for the reasons stated above.

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633